


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.17




STOCK SALE AND PURCHASE AGREEMENT


THIS STOCK SALE AND PURCHASE AGREEMENT (the “Agreement”) is made as November 18,
2013 between Linkwell Corporation, a Florida corporation (the “Seller”), and
Metamining Inc., a California company (the “Purchaser”).


W I T N E S S E T H:


WHEREAS, Seller owns 100% of the issued and outstanding Metamining Nevada Shares
(the “Metamining Nevada Shares”) of Metamining Nevada, Inc., a Nevada
company(“Metamining Nevada”); and


WHEREAS, the Purchaser desire to purchase the Metamining Nevada Shares from the
Seller on the terms and conditions set forth in this Agreement; and


WHEREAS, the Seller desires to sell Metamining Nevada Shares to the Purchaser on
the terms and conditions set forth in this Agreement; and


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Seller and the Purchaser hereby agree as follows:


1. Incorporation by reference.  The above recitals are herein incorporated by
reference.


2. Purchase and Sale.  The Purchaser shall purchase from Seller, and the Seller
shall sell to the Purchaser, Metamining Nevada Shares on the terms and
conditions of this Agreement.


3. Consideration/Purchase Price.  In consideration of the transfer by Seller of
Metamining Nevada Shares to the Purchaser, the Purchaser shall cancel  9,000,000
shares of Seller’s common stock, par value $.001 per share (the “LWLL Shares”)
and 3,000,000 Series C common stock purchase warrants owned by Purchaser.


4. Obligations of Seller.  Upon the date hereof, Seller shall deliver to the
Purchaser or its designees, Metamining Nevada Shares.


5. Obligations of the Purchaser.  Upon the date hereof, the Purchaser shall
deliver to the Seller a letter confirming the cancellation of the LWLL Shares by
Purchaser.


6. Closing and Condition to Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place on or before
June 30, 2014 (the “Closing Date”).


7. Representations and Warranties of the Purchaser.


A. Authority of the Purchaser; Execution of Agreement.  The Purchaser has all
requisite power, authority, and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder.  No
consent, authorization, approval, license, permit or order of, or filing with,
any person or governmental authority is required in connection with the
execution of the transactions and obligations to be performed by them
hereunder.  This Agreement has been duly executed and delivered by the Purchaser
and constitutes a valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws.


B.      The Purchaser is an experienced and sophisticated investor, able to fend
for itself in the transactions contemplated by this Agreement, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the risks and merits of acquiring Metamining Nevada Shares.


C.      The Purchaser is the beneficial owner of record of the LWLL Shares,
which ownership interest is free and clear of all rights, claims, liens and
encumbrances, and has not been sold, pledged, assigned or otherwise transferred
except pursuant to this Agreement.


8. Representations and Warranties of the Seller.


A. Authority of the Seller; Execution of Agreement.  The Seller has all
requisite power, authority, and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder.  No
consent, authorization, approval, license, permit or order of, or filing with,
any person or governmental authority is required in connection with the
execution of the transactions and obligations to be performed by them
hereunder.  This Agreement has been duly executed and delivered by the Seller
and constitutes a valid and legally binding obligation of the Seller,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws.


C.      The Seller is the beneficial owner of record of Metamining Nevada
Shares, which ownership interest is free and clear of all rights, claims, liens
and encumbrances, and has not been sold, pledged, assigned or otherwise
transferred except pursuant to this Agreement.


9. Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given if physically
delivered; delivered by overnight delivery, confirmed telecopy, telegram or
courier; or three days after having been deposited in the United States Mail, as
certified mail with return receipt requested and with postage prepaid, addressed
to the recipient at the address listed at the top of the first page of this
Agreement.  Any of the foregoing addresses may be changed by giving notice of
such change in the foregoing manner, except that notices for changes of address
will be effective only upon receipt.


10. Miscellaneous.


A.           Assurances.  All parties hereto shall execute and deliver such
other instruments and do such other acts as may be necessary to carry out the
intent and purposes of this Agreement.


B.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.  It
supersedes all prior negotiations, letters and understandings relating to the
subject matter hereof.


C.           Amendment.  This Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement or
modification is sought.


D.           Choice of Law.  This Agreement will be interpreted, construed and
enforced in accordance with the laws of the State of Nevada.


E.           Effect of Waiver.  The failure of any party at any time or times to
require performance of any provision of this Agreement will in no manner affect
the right to enforce the same.  The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.


F.          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


G.           Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.  Venue for any such action, in addition to
any other venue permitted by statute, will be in Broward County, Florida.


H.           Binding Nature.  This Agreement will be binding upon and will inure
to the benefit of any successor or successors of the parties to this Agreement.


I.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.


J.           Construction.  This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.


K.           The parties, as evidenced by their signatures below, acknowledge
that this Agreement has been presented to their attorneys and that their
attorneys have had the opportunity to review and explain to them the terms and
provisions of the Agreement, and that they fully understand those terms and
provisions.


[SIGNATURE PAGE FOLLOWS]






IN WITNESS WHEREOF, the parties have respectively caused this Agreement to be
executed as of the date first above written.


LINKWELL CORPORATION
Name: Xuelian Bian
Address: 1104 Jiatong Road, Jiading District,
                Shanghai, China


By: /s/ Xuelian Bian
Title: CEO






METAMINING INC.
Name: Song Qiang Chen
Address: 1065 E. Hillsdale Blvd., Suite 318
  Foster City, CA 94404


By: /s/ Song Qiang Chen
Title: Chairman